DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claim 1, applicant’s amendments and related arguments are not considered persuasive in overcoming the 102 rejection of Toteberg-Hams, as evidenced by Tsai and Alexander.  Applicant’s only arguments are that Toteberg-Hams fails to teach the amended limitations.  The examiner disagrees.  Specifically, the examiner maintains that elevated IOP, i.e. diagnosis of ocular hypertension, is a congenital risk of glaucoma that is determined during a pre-operative analysis, i.e. in order to know a patient has ocular hypertension prior to the surgery, a pre-operative analysis/diagnosis of this hypertension (which is interpreted as a congenital risk of developing glaucoma) must take place. 
Furthermore, in a separate interpretation the mere presence/diagnosis of cataracts alone is considered a congenital risk of developing glaucoma.  Applicant themselves state “individuals with cataracts have an increased risk of developing glaucoma”.  Based on applicant’s lack of explanation/details in the specification as to what constitutes a congenital risk, the examiner is taking the position that “congenital risk” is merely any risk of a congenital disease. Therefore, the 102 rejection is maintained under two separate interpretations.  
st and 2nd rejections; see below for details.  

Specification
The disclosure is objected to because of the following informalities: The term “cateracts” appears multiple times in the specification and should be spelled “cataracts”.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  This claim is marked as new, but has underlined and non-underlined portions.  This is incorrect, as clearly the whole claim is new.  Therefore, there should be no underlining in a new claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


[Claim 1] The added limitations of “determining, during a pre-operative analysis of the patient, that the patient has a congenital risk of developing glaucoma” and “based on the pre-operative analysis determination that the patient has the congenital risk of developing glaucoma” are not supported by the instant specification.  Specifically, there is a single mention of congenital risk in the entire specification “For example, a patient may be diagnosed with cataracts and require phaco surgery. Because certain of those patients with cataracts have a congenital risk of developing glaucoma, methods of the invention administer prophylactic ELT treatment during the same surgical procedure as phaco treatment.”  This in no way requires a “determining, during a pre-operative analysis of the patient, that the patient has a congenital risk” as claimed, as this is merely a statement of fact.  Stating that some patients have congenital risk is not necessarily the same thing as performing a pre-operative analysis to determine this risk. 
Furthermore, the only mention of a pre-operative analysis in applicant’s specification is “In some examples, methods include 110 pre-operative analysis and diagnosis of the eye conditions”.  This further supports the examiner’s position that the pre-operative analysis does not include determining risk factors, but merely analyzing/diagnosing eye conditions. 
prior to elevated intraocular pressure (IOP) being identified in the eye of the patient” is new matter. This is a negative limitation that is simply not supported by anything in applicant’s specification and is merely an attempt to amend around the prior art rejection without having sufficient support for the amendment; MPEP 2173.05(i).  Specifically, there is absolutely no mention of performing this procedure prior to identifying elevated intraocular pressure anywhere in applicant’s specification. 
[Claims 17 and 18] Claim 17 has the same exact issues as claim 1 with regards to a determining a risk during a pre-operative analysis.  Furthermore, this rejection has the added problem of specifically related to “age-related risk”.  While the background section states that “the risk of developing cataracts, glaucoma, or both, increases with age; and many people over the age of 60 suffer from both vision-altering conditions.“, this statement of fact, in no way shows possession of actually determining an age-related risk during a pre-operative analysis.  Based on this statement and the fact that it is only recited in the background section, the examiner takes the position that a POSITA would not recognize that applicant had possession of a specific pre-operative analysis that determines a patient’s age, specifically if someone is over the age of 60. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The term “congenital risk” is indefinite.  It is unclear what the distinction is between “congenital” risks and non-congenital risks, as this is not a common term associated with the word “risk”.  While it is well understood that a congenital disease/condition is one present from birth, it is not clear how this adjective would modify/limit a risk.  Seemingly applicant’s only “example” of a congenital risk is age, however it is worth pointing out that a person’s age is clearly not present from birth, as it changes throughout their life.  Therefore, it is entirely unclear what is meant by a congenital risk and therefore the scope of this limitation cannot be determined.  Again due to applicant’s lack of discussion/details and the fact that this is not a commonly known/used phrase makes it indefinite.  For examination purposes, the examiner contends that a congenital risk is a risk related to a congenital disease, and since glaucoma is a congenital disease, the examiner contends that any risk factor of glaucoma reads on a congenital risk.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Cataract Surgery combined with excimer laser trabeculotomy to lower intraocular pressure: effectiveness dependent on preoperative IOP” to Toteberg-Harms et al., as evidenced by “High Eye Pressure and Glaucoma” to Tsai and US 6,283,974 to Alexander. 
[Claims 1, 6, 8, 9, 13, 14 and 16] Toteberg-Harms discloses a method of treating a patient having an eye condition, the method comprising: applying, through an incision in an eye of a patient, phacoemulsification ultrasound to a patient diagnosed as having cataracts (“A standard clear-cornea phacoemulsification and intracapsular lens implantation (Alcon MA 50 BM, Alcon Inc., Hünenberg, Switzerland) was performed.” Page 2, Col 2, section “Surgical procedure”); and applying, through the incision in the eye (“Duration of cataract surgery is only prolonged by 2 – 3 minutes for the excimer laser trabeculotomy and, as the same clear corneal incision as for phacoemulsification is also used for ELT, no additional incision is required.” Page 4, Col 2, section “Discussion”), an excimer laser to prophylactically treat glaucoma (“Immediately afterwards… An endoscopically-guided photoablative laser operating at a wavelength of 308 nm (excimer laser, AIDA, TUI-Laser, Munich, Germany) was used to create ten microperforations (ELT channels) into the trabecular meshwork spread over an area of 90°.” Page 2, Col 2, section “Surgical procedure”).  The examiner takes official notice that a standard clear-cornea phacoemulsification procedure inherently includes ultrasound energy (See Alexander; Col 1, line 14 to Col 2, line 7).  
Furthermore, Toteberg-Harms discloses “the indications for a combined phaco-ELT intervention were the presence of a visually significant cataract (BCVA less than or equal to 0.5 Snellen) and a moderately elevated IOP in the absence of medical therapy, or a moderate cataract (BCVA less than or equal to 0.8 Snellen) and uncontrolled IOP despite medical therapy.” (Page 2, Col 1, Section “Methods”).  As well as, “Inclusion criteria were a diagnosis of ocular hypertension” (Page 2, Col 2, Section “Inclusion/exclusion criteria”).  This is interpreted as a person diagnosed with cataracts, as well as prophylactically treating glaucoma, specifically a patient diagnosed as having a risk of developing glaucoma.   The examiner takes official notice that “a moderately elevated IOP” and “a diagnosis of ocular hypertension” are well-known congenital risk factors for glaucoma (see “High Eye Pressure and Glaucoma”, specifically the sections titled “”Measuring Eye Pressure” and “Elevated IOP”).  Specifically, someone with moderately elevated eye pressure does not have glaucoma and is not diagnosed with glaucoma. Therefore, because the patient only has a risk of glaucoma and has not yet been diagnosed with glaucoma nor does the patient have glaucoma yet, this ELT laser procedure is clearly for the prophylactic treatment of glaucoma.  In a different/separate interpretation, the congenital risk factor is the 
[Claims 3, 4, 10 and 11] As discussed above, Toteberg-Harms discloses “An endoscopically-guided photoablative laser operating at a wavelength of 308 nm (excimer laser, AIDA, TUI-Laser, Munich, Germany) was used to create ten microperforations (ELT channels) into the trabecular meshwork”.  Also, Table 1 of Toteberg-Harms discloses the pulsed parameters of the excimer laser.  The examiner contends that the ten microperforations/channels taught by Toteberg-Harms are equivalent to the claimed ten shots, as applicant uses these same terms interchangeably in their own specification.  If applicant disagrees, see 103 rejection below. 
[Claims 7 and 12] As discussed above, Toteberg-Harms discloses that the ELT was performed immediately after the phacoemulsification, and specifically through the same incision by the same surgeon.  This is considered a single surgical procedure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toteberg-Harms, as applied to claim 1 above.
[Claim 4 and 11] As discussed above, the examiner contends that the 10 microperforations explicitly disclosed by Toteberg-Harms are equivalent to the 10 shots of pulsed lasers.  However, if applicant disagrees, then the examiner contends that applying 10 shots of pulsed energy would be obvious to create the 10 microperforations (1 shot for each perforation/channel).  Furthermore, applicant has given no criticality to 10 shots, therefore it would have been obvious to try 10 shots, if so desired, as matter of routine optimization. 
[Claim 15] Toteberg-Harms fails to explicitly teach prophylactically treating glaucoma before an elevated IOP is identified.  However, as discussed above, the identification/diagnosis of cataracts themselves is a known congenital risk for developing glaucoma, therefore it would have been obvious to prophylactically treat glaucoma based on any number of known risk factors, including diagnosis of cataracts, if so desired.   Specifically, prophylactic treatment, by definition, prevents diseases before they occur.  Since Toteberg-Harms explicitly discloses the prophylactic treatment .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toteberg-Harms as applied to claim 1 above, and further in view of US 2013/0085484 to Van Valen et al.
Toteberg-Harms is discussed above, but fails to explicitly teach applying anesthesia prior to the surgical procedure.  It is well known to apply anesthesia to the eye prior to ophthalmic procedures; This is explicitly taught by Van Valen (Par 0100).  Therefore, it would have been obvious to one of ordinary skill in the art to apply anesthesia to the eye, as taught by Van Valen, before starting the surgical procedure taught by Toteberg-Harms, as a known component of an ophthalmic surgical procedure, specifically to make the patient comfortable. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toteberg-Harms, as evidenced by Tsai and Alexander (see rejection of claim 1 above), in further view of “Cataracts and Glaucoma”.
As discussed above in relation to claim 1, Toteberg-Harms discloses all of the claimed features, but fails to explicitly teach that the risk of glaucoma is age.  Specifically, Toteberg-Harms explicitly discloses prophylactically treating glaucoma, i.e. to prevent glaucoma before it occurs, when a patient is diagnosed with cataracts, but fails to teach that the risk determined in the pre-operative analysis is age, as Toteberg-Harms uses ocular hypertension, i.e. elevated IOP, as the risk factor, instead.   However, based on the article “Cataracts and Glaucoma” it is clear that “both cataracts and glaucoma can be a natural part of the aging process. Many people over 60 may have both” and “both eye conditions are also more common with age, which is why many who have one disease may develop the other.”  Therefore, it is abundantly clear that age is major risk factor for glaucoma, therefore it would have been obvious to modify the method of Toteberg-Harms to use age as the risk factor, as it is a well-known risk factor for glaucoma, in order to prophylactically treat glaucoma.  Specifically, prophylactic treatment, by definition, prevents diseases before they occur.  Since Toteberg-Harms explicitly discloses the prophylactic treatment of glaucoma, the examiner contends that it would be obvious to perform this treatment based on any known risk factors, including age, so that glaucoma can be prevented before it occurs, as this is the goal/purpose of prophylactic treatment.  

Conclusion

US 6,197,056 to Schachar (Col 8, lines 11-35) discloses multiple known congenital risk factors for glaucoma.
US 2008/0161781 to McArdle (Par 0075) makes it clear that African-Americans are at an increased risk for glaucoma
US 2010/0068141 to Kaushal (Par 0146) discloses treating glaucoma when a patient is at risk, i.e. does not have the disease.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792